 



Exhibit 10.2
THIRD SUPPLEMENTAL INDENTURE
     THIRD SUPPLEMENTAL INDENTURE (the “Supplemental Indenture”), dated as of
February 15, 2007, between Ziff Davis Media Inc., a Delaware corporation (the
“Company”),the entities listed on the signature pages hereto as Guarantors (the
“Guarantors”) and Deutsche Bank Trust Company Americas, as trustee under the
Indenture referred to herein (the “Trustee”). All capitalized terms used herein
without definitions herein shall have the meanings ascribed thereto in the
Indenture referred to herein.
WITNESSETH:
     WHEREAS, the Company issued its Senior Subordinated Compounding Notes due
2009 (the “Notes”), on August 12, 2002, pursuant to that certain Indenture,
dated as of August 12, 2002, by and among the Company, the Guarantors named
therein or that have become a party thereto from time to time and the Trustee
(as amended and supplemented, the “Indenture”);
     WHEREAS, Section 9.02 of the Indenture authorizes the Company and the
Trustee, from time to time, with the consent of the Holders of not less than a
majority in principal amount of outstanding Notes (which, pursuant to
Section 2.14 of the Indenture refers to Compounded Value), as and when
authorized by the appropriate corporate action to amend the Indenture by
supplemental indenture for the purpose therein set forth;
     WHEREAS, in accordance with Section 9.02 of the Indenture, the Trustee, the
Company and the Holders of not less than a majority in Compounded Value of the
outstanding Notes as of the date hereof have agreed to amend certain terms of
the Indenture as fully set forth herein; and
     WHEREAS, the Company and the Guarantors, by appropriate corporate action,
have determined to amend the provisions of the Indenture in the manner described
herein and have taken all acts and proceedings required by law, by the
Indenture, and by their respective certificates of incorporation necessary to
duly authorize, execute and deliver this Supplemental Indenture and to
constitute this Supplemental Indenture a legal, valid and binding agreement of
the Company and the Guarantors enforceable against the Company and the
Guarantors in accordance with the terms herein;
     NOW, THEREFORE, the parties hereto agree as follows:
     Section 1.1. Amendment of Section 1.01. The definition of “Credit Facility”
in Section 1.01 of the Indenture is hereby amended by deleting the existing
definition in its entirety and replacing it with the following:

 



--------------------------------------------------------------------------------



 



     ““Credit Facility” means, either individually or collectively, (1) that
Amended and Restated Credit Agreement, dated as of August 12, 2002, among the
Company, the banks, financial institutions and other institutional lenders from
time to time party thereto and Canadian Imperial Bank of Commerce, as
Administrative Agent for the lender parties thereunder, together with all “Loan
Documents” as defined therein and all other documents related thereto
(including, without limitation, any notes, guarantee agreements and security
documents), in each case as such agreements may be amended (including any
amendment and restatement thereof), supplemented or otherwise modified from time
to time, including any agreement or agreements extending the maturity of,
refinancing, renewing, replacing or otherwise restructuring (including
increasing the amount of available borrowings thereunder (provided that such
increase in borrowings is permitted by Section 4.09 herein) or adding
Subsidiaries of the Company as additional borrowers or guarantors thereunder),
in whole or in part, all or any portion of the Indebtedness under such agreement
or agreements or any successor or replacement agreement or agreements and
whether by the same or any other agent, lender or group of lenders or other
party thereto or any other institutional lender or investor or by one or more
agreements, which term includes, for avoidance of doubt, that Indenture, dated
as of April 22, 2005, by and among the Company, the entities parties thereto
from time to time as “Guarantors” and U.S. Bank National Association, as
“Trustee”, together with all “Note Documents” as defined therein and all other
documents related thereto; and (2) that Note Purchase Agreement, dated as of
February ___, 2007, by and among the Company, the entities parties thereto from
time to time as “Guarantors” and the entities parties thereto as “Purchasers”,
together with all “Note Documents” as defined therein and all other documents
related thereto (including, without limitation, any notes, guarantee agreements
and security documents), in each case as such agreements may be amended
(including any amendment and restatement thereof), supplemented or otherwise
modified from time to time, including any agreement or agreements extending the
maturity of, refinancing, renewing, replacing or otherwise restructuring
(including increasing the amount of available borrowings thereunder (provided
that such increase in borrowings is permitted by Section 4.09 herein) or adding
Subsidiaries of the Company as additional borrowers or guarantors thereunder),
in whole or in part, all or any portion of the Indebtedness under such agreement
or agreements or any successor or replacement agreement or agreements and
whether by the same or any other agent, lender or group of lenders or other
party thereto or any other institutional lender or investor or by one or more
agreements.”
     Section 1.2. Amendment of Section 1.01. Clause (1) of the definition of
“Permitted Indebtedness” in Section 1.01 of the Indenture is hereby amended by
deleting the existing clause (1) in its entirety and replacing it with the
following:
     “(1) the incurrence by the Company and its Subsidiaries of Indebtedness
under the Credit Facility; provided that the aggregate principal amount of all
Indebtedness (with letters of credit being deemed to have a principal amount
equal to the maximum potential liability of the Company and those Restricted
Subsidiaries thereunder) outstanding under the Credit Facility in reliance on
this clause (1) does not exceed an amount equal to $238.0 million less any
mandatory prepayment made thereunder (to the extent, in the case of payments of
revolving credit borrowings, that the corresponding commitments have been
permanently reduced);”

 



--------------------------------------------------------------------------------



 



     Section 2. Operative Effect of Amendments. This Supplemental Indenture and
the amendments effected hereby shall become operative immediately upon execution
by the parties hereto.
     Section 3. Instruments to be Read Together. This Supplemental Indenture is
an indenture supplemental to the Indenture; and, as such, said Indenture and
this Supplemental Indenture shall henceforth be read together. To the extent
that the Notes conflict with or are inconsistent with the terms of this
Supplemental Indenture, the terms of this Supplemental Indenture shall govern.
     Section 4. Trustee Disclaimer. The Trustee has accepted the amendment of
the Indenture effected by this Supplemental Indenture and agrees to execute the
trust created by the Indenture as hereby amended, but only upon the terms and
conditions set forth in the Indenture, including the terms and provisions
defining and limiting the liabilities and responsibilities of the Trustee, and,
without limiting the generality of the foregoing, the Trustee shall not be
responsible in any manner whatsoever for or with respect to any of the recitals
or statements contained herein, all of which recitals or statements are made
solely by the Company, or for or with respect to (a) the validity or sufficiency
of this Supplemental Indenture or any of the terms or provisions hereof, (b) the
proper authorization hereof by the Company or any of the Guarantors by corporate
action or otherwise, (c) the due execution hereof by the Company and the
Guarantors, (d) the consequences (direct or indirect and whether deliberate or
inadvertent) of any amendment herein provided for, and the Trustee makes no
representation with respect to any such matters and (e) the validity or
sufficiency of the solicitation or the consent solicitation materials or
procedure in connection therewith.
     Section 5. Trust Indenture Act Controls. If any provision of this
Supplemental Indenture limits, qualifies or conflicts with another provision
that is required to be included in this Supplemental Indenture or the Indenture
by the TIA, the required provision shall control.
     Section 6. Governing Law. The internal law of the State of New York shall
govern and be used to construe this Supplemental Indenture without giving effect
to applicable principles of conflicts of law (other than Section 5-1401 of the
New York General Obligations Law) to the extent that the application of the laws
of another jurisdiction would be required thereby.
     Section 7. Counterparts. This Supplemental Indenture may be signed in any
number of counterparts (including by facsimile), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
     Section 8. Severability. In case any provision in this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 



--------------------------------------------------------------------------------



 



     Section 9. Ratification. Except as expressly amended hereby, each provision
of the Indenture shall remain in full force and effect and, as amended hereby,
the Indenture is in all respects agreed to, ratified and confirmed by each of
the Company, each of the Guarantors and the Trustee.
* * * * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed as of the date first above written.

                      ZIFF DAVIS MEDIA INC.
 
  By:                      
 
      Name:                      
 
          Title:    
 
               
 
                    ZIFF DAVIS PUBLISHING HOLDINGS INC.     ZIFF DAVIS
PUBLISHING INC.     ZIFF DAVIS INTERNET INC.     ZIFF DAVIS DEVELOPMENT INC.
 
    As Guarantors
 
               
 
  By:                      
 
      Name:                      
 
      Title:        
 
           
 
                    DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee
 
               
 
  By:                      
 
      Name:        
 
      Title: Authorized Signatory

 